Citation Nr: 0907168	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for a dental 
disability.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active duty service from July 1970 to July 
1973, and from October 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Wichita, Kansas, which denied the Veteran's claims for 
service connection for PTSD, depression, "eye problems," 
bilateral hearing loss, and "dental problems," and which 
denied a claim for TDIU.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  
With regard to the claims for PTSD and an acquired 
psychiatric disorder, complaints, findings, and diagnosis of 
a psychiatric disorder in service, or shortly thereafter, 
although relevant to claims for psychiatric disorders 
generally, are not necessarily relevant to a claim for 
service connection for PTSD, the manifestations of which are 
often delayed for some time after the experience of a 
stressor.  See 38 C.F.R. § 3.303(d).  Moreover, specific 
regulatory requirements must be met to establish service 
connection for PTSD.  38 C.F.R. § 3.304(f); see also Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 5 Vet. 
App. 549 (1993).  



FINDINGS OF FACT

1.  The Veteran does not have PTSD, an acquired psychiatric 
disorder (other than PTSD), hearing loss, or an eye 
disability, as a result of his service.

2.  Loss of teeth are not shown to be the result of dental 
trauma during service.

3.  The Veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).  

2.  An acquired psychiatric disorder (other than PTSD) was 
not incurred or aggravated during the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).  

4.  An eye disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  

5.  The criteria for entitlement to service connection for 
missing teeth due to dental trauma have not been met and 
payment of disability compensation is precluded by law.  38 
U.S.C.A. §§ 1110, 1131, 1712, 5107, 7104(c) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2008).  

6.  The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. § 4.16(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection 
for PTSD, an acquired psychiatric disorder (other than PTSD), 
an eye disability, bilateral hearing loss, and a dental 
disability.  He further argues that he is entitled to TDIU.  
The Board will address the service connection claims first.  

In September 2003, the Veteran filed his claims for service 
connection (many years after service).  In August 2005, the 
RO denied the claims.  The Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).  

Congenital or developmental defects, to include refractive 
error of the eye, as such, are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2008); Beno v. Principi, 3 Vet. App. 439 
(1992).

Myopia is "nearsightedness."  Parker v. Derwinski, 1 Vet. 
App. 522, 523 (1991) and Norris v. West, 11 Vet. App. 219, 
220 (1998).  

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense (i.e., 
the eyes).  Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d.  

Under VA regulations, compensation is only available for 
certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150.  Otherwise, a veteran may be entitled to 
service connection for dental conditions including treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712 (West 2002); 38 
C.F.R. §§ 3.381, 17.161 (2008).  

Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2008).  

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).  

With regard to his claim for PTSD, in his PTSD questionnaire, 
received in November 2004, the Veteran asserted that during 
service he performed duties as a fireman, and duties with a 
medical evacuation unit, and that he "saw horrible things on 
a regular basis."  He described an incident in which a 
serviceman was killed after he walked into a helicopter 
propeller.  He further stated, "There would be helicopter 
crashes and burnt bodies."  

The Veteran's service records include a personnel file (DA 
Form 20) which shows the following: the Veteran performed 
duties as a firefighter with aviation units between December 
1970 and June 1972, and as a fuel handler between July 1972 
and March 1973; between November 1973 and separation from 
active duty, his principal duty was water supply specialist, 
water supply team chief, or "water purification," with 
engineering units; he had eight weeks of training for water 
supply specialists in 1970.  This evidence includes four 
efficiency reports, and two "enlisted evaluation data 
reports," dated between August 1973 and August 1975, which 
pertain only to duties in water supply and purification.  Two 
discharges (DD Form 214s) both show that his military 
occupation specialty was water supply specialist 
(51N10/51N20).  

The Veteran's service treatment records include two reports, 
dated in July 1976, which indicate that he was hospitalized 
for four days, with a discharge diagnosis of "adjustment 
reaction of adult life."  The report shows that follow-up 
was recommended "as necessary," that no medications were 
indicated, and that his prognosis was good.  The Veteran's 
separation examination reports from his first and second 
period of active duty, dated in June 1973, and August 1976, 
both show that his psychiatric condition was clinically 
evaluated as normal.  An accompanying "report of medical 
history" to the August 1976 report notes a history of 
hospitalization for depression, and shows that the Veteran 
denied having "depression or excessive worry," and 
"nervous trouble of any sort."  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2007.  This evidence includes 
reports from the Prairie View Hospital, dated in 1995, which 
show treatment for psychiatric symptoms.  These reports show 
that the Veteran reported a detailed history of childhood 
physical and sexual abuse, between the ages of four and 
fourteen.  He also reported a history of drug abuse, and of 
two childhood head injuries.  He did not mention any 
traumatic events during service.  The discharge diagnoses 
were major depression, PTSD, rule out dysthymia, and "rule 
out organic mood disorder given history of head injuries."  
The Axis II diagnosis was personality disorder NOS (not 
otherwise specified).  

The next evidence of treatment for psychiatric symptoms is 
dated in 2002.  Specifically, reports from a physician, 
identified herein as "Dr. P," show treatment, with 
notations of MDD (major depressive disorder), anxiety NOS, 
rule out PTSD, and possible bipolar disorder.  VA and non-VA 
reports dated in 2002, and thereafter, show treatment for 
psychiatric and neuropsychiatric symptoms, to include 
impairment in short and long-term memory following a head 
injury sustained in a motor vehicle accident (MVA) in 1999.  
He also received extensive evaluation for seizures.  The 
diagnoses included OBS (organic brain syndrome), a cognitive 
disorder, a seizure disorder, depression, bipolar disorder, 
PTSD, a mood disorder NOS, and an anxiety disorder NOS.  A VA 
report from a psychiatrist, dated in August 2003, contains 
Axis I diagnoses which state that the Veteran has PTSD, and 
depression, "from childhood."  A VA report from a 
psychiatrist, Dr. S.L.B., dated in September 2003, notes that 
the Veteran reported that he had participated in combat, and 
that he had PTSD, but that, "I have ascribed [his PTSD] to 
an awful childhood."  These reports, as well as other VA 
reports, note that his OBS is secondary to head injuries.  

A report from the Social Security Administration (SSA), dated 
in October 2003, shows that the SSA determined that the 
Veteran was disabled as of March 2003, with a primary 
diagnosis of cognitive disorder, and a secondary diagnosis of 
bipolar disorder. 

The Board initially notes that two separate VA reports, dated 
in September 2003, show that the Veteran stated that he had 
participated in combat.  However, as discussed below, 
participation in combat is not shown.  Furthermore, review of 
September 2003 VA neuropsychiatric report shows that the 
Veteran provided possible symptom magnification and 
malingering, and potential secondary gain issues.  Given this 
evidence, the Veteran is not considered to be a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991).  

Other than a lone assertion of participation in combat in a 
VA report, discussed supra, the Veteran has not asserted, and 
the evidence does not show, that he participated in combat.  
He is not shown to have received commendations or awards that 
warrant the conclusion that he participated in combat.  See 
VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.b, c.  

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); see also M21-1MR, Part III.iv.4.H.29.a, 
i.  

The Board finds that there is no verified stressor to serve 
as a basis for granting the Veteran's PTSD claim.  The RO 
received the Veteran's PTSD questionnaire in 2004.  It shows 
that the Veteran failed to provide reasonably specific 
details of his claimed stressors.  In April 2006, the RO sent 
him a letter requesting the dates of the stressors to within 
two months, the unit of assignment at the time of each 
stressor, and the geographic location of each stressor, as 
well as the names of other service members involved.  A reply 
was not received that was responsive to the April 2006 
letter, and in December 2006, the RO sent the Veteran a 
second, essentially identical letter.  A reply has not been 
received that is responsive to this letter, nor has the 
Veteran otherwise submitted any additional significant 
details of his stressors.  

The Court has held that it is not an impossible or onerous 
task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); M21-1MR, Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two-month period of 
time) of the incident, and the unit of assignment at the time 
the stressful event occurred).  In this case, the Veteran has 
not provided a unit assignment, location, or a reasonably 
specific time frame, for any of the claimed stressors, or the 
names of anyone involved, and the claimed stressors appear to 
be anecdotal events that are not capable of verification.  
See M21-1MR, Part III.iv.4.H.32.j.  In summary, the Veteran 
has failed to provide VA with reasonably specific details of 
the claimed stressors, and the evidence from the time of the 
Veteran's discharge, and his personnel file, and the other 
evidence of record, is insufficient to corroborate any of the 
claimed stressors.  The Board has therefore determined that 
the evidence does not warrant the conclusion that any of the 
claimed stressors have been verified.  Given the foregoing, 
the Veteran's claim for service connection for PTSD fails on 
the basis that the Veteran is not shown to have participated 
in combat; there is no verified stressor; and that all 
elements required for such a showing have not been met.  The 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for PTSD, as such 
a diagnosis has not been based on any corroborated stressor.  
Accordingly, service connection for PTSD must be denied.  

In reaching this decision, the Board has considered that VA 
progress notes, dated in September 2003 and June 2007, show 
that Dr. S.L.B., indicated that the Veteran had PTSD that had 
been caused or aggravated by inservice "stressors."  
However, two reports from Dr. S.L.B., dated in September 
2003, show that the Veteran had falsely asserted that he had 
participated in combat.  It therefore appears that this 
examiner provided his opinion based on an incorrect factual 
basis.  Additionally, these reports are inconsistent with 
another September 2003 report from that same physician, which 
indicates that the Veteran's PTSD is solely due to childhood 
abuse.  In any event, as there are no verified stressors, 
this evidence is insufficient to warrant a grant of the 
claim.  See West v. Brown, 7 Vet. App. 70, 79 (1994); M21-
1MR, Part III.iv.4.H.29.i.  

The claim for an acquired psychiatric disorder, must also be 
denied.  The Veteran was treated on one occasion, in July 
1976, for an "adjustment reaction of adult life."  No 
medications were indicated, and his prognosis was good.  His 
psychiatric condition was clinically evaluated as normal in 
his separation examination report dated the following month.  
In the accompanying "report of medical history," he denied 
having "depression or excessive worry" or "nervous trouble 
of any sort."  The earliest post-service medical evidence of 
treatment for psychiatric symptoms is dated in 1995.  This is 
a period of approximately 19 years following separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330, (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  Finally, there is no competent medical evidence 
to show that an acquired psychiatric disorder is related to 
service.  Accordingly, the preponderance of the evidence is 
against the claim, and the claim must be denied.   

With regard to the claim for bilateral hearing loss, the 
Veteran's entrance examination report for his first period of 
active duty, dated in June 1970, does not note any defects in 
hearing.  The audiological portion of the June 1971 
examination report does not show hearing loss as defined at 
38 C.F.R. § 3.385, however, the report notes "high frequency 
hearing loss, left ear, mild."  The audiological portions of 
the Veteran's separation examination report from his first 
period of active duty, dated in June 1973, the entrance 
examination report for his second period of active duty, 
dated in October 1973, and the separation examination report 
for his second period of active duty, dated in August 1976, 
do not show hearing loss as defined at 38 C.F.R. § 3.385.  In 
the accompanying "report of medical history" to the August 
1976 report, the Veteran denied having had hearing loss.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2007.  This evidence does not 
show that the Veteran has hearing loss, as it is defined for 
VA purposes at 38 C.F.R. § 3.385.  

Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
the service treatment records contain one notation of 
"mild" left ear high frequency hearing loss, dated in 1971, 
however, this notation was never repeated during his 
remaining service, a period of over five years.  Furthermore, 
none of the audiological test results in the service 
treatment records show that that the Veteran had hearing loss 
as defined at 38 C.F.R. § 3.385.  In addition, the claims 
files do not contain any competent evidence to show that the 
Veteran currently has hearing loss, to include as defined at 
38 C.F.R. § 3.385, or that hearing loss is related to his 
service.  Accordingly, the preponderance of the evidence is 
against the claim, and the claim must be denied.  

With regard to the claim for an eye disability, the Veteran's 
service treatment reports include an entrance examination 
report for his first period of active duty, dated in June 
1970, which shows that his uncorrected distant vision was 
20/200, bilaterally, corrected to 20/20, bilaterally.  An 
accompanying "report of medical history" notes that he gave 
a history of "eye trouble," and that he wore glasses.  This 
evidence shows a number of treatments for defective visual 
acuity, with notations indicating that he wore glasses.  The 
entrance examination report for his second period of active 
duty, dated in October 1973, notes corrected vision of 20/25, 
right eye, and 20/20, left eye.  The Veteran's separation 
examination report, dated in August 1976, shows that his 
corrected vision was 20/20, bilaterally.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2007.  This evidence includes 
private treatment reports which shows that in 2003, the 
Veteran received treatment for complaints that included right 
eye symptoms.  Other private reports show that in 2004, the 
Veteran received treatment for complaints that included 
seizures and blurry vision following a fall from a roof.  On 
examination, vision was 20/20, bilaterally.  The diagnoses 
noted cataracts, and solar retinopathy.  A VA progress note, 
dated in January 2004, contains assessments noting a macular 
lesion, right eye, myopia, astigmatism and presbyopia, and 
bilateral cataracts.  

Based on the foregoing, the claim of service connection for 
an eye disability must be denied.  To the extent that the 
Veteran is shown to have had refractive error during service, 
under 38 C.F.R. § 3.303(c), congenital or developmental 
defects, to include refractive error of the eye, as such, are 
not diseases or injuries within the meaning of applicable 
legislation.  See also 38 C.F.R. § 4.9; Beno v. Principi, 3 
Vet. App. 439 (1992).  With regard to the presently shown 
cataracts, and solar retinopathy, there was no treatment for 
either of these two conditions during service.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  The earliest medical evidence of cataracts, or 
solar retinopathy, is dated no earlier than 2004.  This is 
about 27 years after separation from his second period of 
active duty service.  This lengthy period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  Maxson.  
Furthermore, there is no competent evidence showing that the 
Veteran has cataracts, or solar retinopathy, that is related 
to his service.  Accordingly, the preponderance of the 
evidence is against the claim, and the claim must be denied.  

The Veteran's service treatment records include a dental 
report, apparently performed in association with his 
enlistment, dated in August 1970, which indicates that teeth 
#1, #16, and #32 were missing.  See symbolic definitions, 
item #44, June 1970 enlistment examination report.  A June 
1971 examination report notes that teeth #17 and #19 were 
restorable.  In April 1972, he was noted to have five carious 
teeth.  There were no relevant findings in the separation 
examination report from his first period of active duty, 
dated in June 1973, or in the entrance examination report to 
his second period of active duty, dated in October 1973.  
Service treatment reports from his second period of active 
duty indicate that the Veteran had carious teeth #18, #19 and 
#31, and a fixed bridge at #21, #22, #23, #24 and #25.  There 
were no relevant findings in the separation examination 
report from his second period of active duty.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2007.  Reports from Central 
Dental Center, dated between 1991 and 2004, show that in 
1991, the Veteran reported a one-year history of an upper 
dental plate; he was also noted to have a 14-year history of 
a lower partial plate.  None of this evidence shows that the 
Veteran had maxillary dental loss due to trauma in service.  

Based on the foregoing evidence, the Veteran has not 
presented a claim for service connection for a dental 
disorder for purposes of receiving VA outpatient treatment 
and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 
17.161.  Likewise there is no basis for compensation for any 
dental disorder, since both of the applicable regulations 
clearly provide that replaceable missing teeth are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment if certain 
criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 
17.161.  In this case, there is no evidence that the Veteran 
had maxillary dental loss due to trauma in service, nor was 
the Veteran a prisoner of war.  As the Veteran does not have 
one of the dental disorders listed under 38 C.F.R. § 4.150, 
there is no basis on which to establish service connection 
for a dental disability for an award of compensation or for 
treatment purposes, based on the Veteran's claim of loss of 
teeth.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that PTSD, 
an acquired psychiatric disorder (other than PTSD), an eye 
disability, bilateral hearing loss, and a dental disability, 
were caused by service that ended in 1976.  In this case, the 
Veteran's service treatment records do not show treatment for 
any of the claimed conditions, except for one treatment for 
psychiatric symptoms, and several treatments for visual 
acuity defects and carious teeth.  Similarly, the Veteran's 
post-service medical records do not show that he has an eye 
disability, a dental disability, or hearing loss, under the 
applicable law.  Moreover, there is no verified stressor, and 
no indication that the Veteran received any treatment for any 
of the other claimed conditions for many years after 
separation from service.  Finally, there is no competent 
evidence of a nexus between any of the claimed conditions 
(other than PTSD) and the Veteran's service.  As such the 
service records, the lack of a verified stressor, and the 
medical evidence, outweigh the Veteran's contentions that he 
has the claimed conditions that are related to his service.  

Simply stated, the service and post-service medical record 
outweighs the Veteran's statements, which have been found to 
be of very limited probative value.  

Finally, with regard to the Veteran's claim for TDIU, total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).

Service connection is not currently in effect for any 
disabilities.  Therefore, at no time has the Veteran met the 
minimum schedular requirements for TDIU.  See 38 C.F.R. § 
4.16(a).  Furthermore, given the lack of service-connected 
disabilities, he may not receive an extraschedular total 
rating based on individual unemployability. See 38 C.F.R. §§ 
3.321, 4.16(b).  Accordingly, the claim for TDIU must be 
denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Duties to Notify and Assist

VA has satisfied its duties to the Veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in October, November, and 
December of 2004, the Veteran was notified of the information 
and evidence needed to substantiate and complete the claims.  
The VCAA notices complied with the requirement that the 
notice must precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As all of the claims have been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has complied with the VCAA's duty to assist by aiding the 
Veteran in obtaining evidence.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  
The RO has obtained the Veteran's service records, and 
service treatment records, as well as VA and non-VA medical 
records.  

The Veteran has not been afforded examinations, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran's service medical records do not 
show treatment for any of the claimed conditions, except for 
one treatment for psychiatric symptoms, and treatments for 
carious teeth and defective visual acuity, and none of the 
claimed conditions is shown upon separation from either 
period of active duty.  There is no competent post-service 
medical evidence to show the existence of hearing loss, or a 
dental disability, as defined by the applicable laws.  The 
earliest medical evidence of any of the other claimed 
conditions is dated no earlier than 1995.  As to all claims 
other than the claim for PTSD, there is no competent evidence 
of a nexus between any of the claimed conditions and the 
Veteran's service.  As for the claim for PTSD, there are no 
verified stressors.  Given the foregoing, VA examinations are 
not required in this case to satisfy VA's duty to assist.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 
C.F.R. § 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

Simply stated, the service and post-service medical record 
provides evidence against these claims.  Decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Veteran has not been prejudiced 
by a failure of VA in its duty to assist, and that any 
violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).


ORDER

The appeal is denied.  


____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


